Trim Holding Group 300 Center Ave. Suite 202 Bay City, MI 48708 November 24, 2010 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 Re: Trim Holding Group Form RW With Respect to Withdrawal of Registration Statement on Form S-1 (File No.333-169048) Ladies and Gentlemen: Pursuant to Rule 477 under the Securities Act of 1933, as amended (the  Securities Act ), Trim Holding Group (the  Registrant ) hereby requests the withdrawal of its Registration Statement on Form S-1 (File No. 333-169048), filed with the Securities and Exchange Commission (the  Commission ) on August 25, 2010, as amended by Pre-Effective Amendment No. 1 filed with the Commission on October 13, 2010, together with all exhibits thereto (the  Registration Statement ). The Registrant confirms that no securities have been issued or sold under the Registration Statement. The Registrant is requesting withdrawal because it believes that withdrawal of the Registration Statement is consistent with the public interest and the protection of investors. In accordance with Rule 457(p) under the Securities Act, the Registrant requests that all fees paid to the Commission in connection with the filing of the Registration Statement be credited to the Registrants account to be offset against the filing fee for any future registration statement or registration statements. If you have any questions regarding this application for withdrawal, please contact the undersigned at (989) 891-0500. Respectfully submitted, Trim Holding Group By: /s/ Louis Bertoli Louis Bertoli President and Chief Executive Officer Chairman of the Board of Directors By: /s/ Nitin Amersey Nitin Amersey Chief Financial Officer, Secretary, Treasurer, and Director
